        Case 3:20-cv-00109-JM-JJV Document 28 Filed 08/10/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   NORTHERN DIVISION

FREDERICK BERNARD MOORE                                                                PLAINTIFF

v.                                    3:20-cv-00109-JM-JJV

BRENT COX, Administrator,
Greene County Detention Facility; et al.                                           DEFENDANTS


                                             ORDER

        Plaintiff has filed a Motion for Service whereby he identifies the Doe Defendants in this

matter. (Doc. No. 27.) Accordingly, Plaintiff’s Motion is GRANTED.

        IT IS THEREFORE ORDERED THAT:

        1.      The Clerk is directed to add as Defendants 1) Dr. Tilly, 2) Ms. Young, and 3) Sylvia

Scott, all employees of Turn Key Health;

        2.      Prepare a summons for Defendants Alexandra G. Ah Loy, General Counsel, Turn

Key Health Clinics, LLC, 19 NE 50th Street, Oklahoma City, OK 73105; and

        3.      The U.S. Marshal is directed to serve the summons, Amended Complaint (Doc. No.

20) and Addendum (Doc. No. 22), and a copy of this Order without prepayment of fees and costs

or security, therefore.

        DATED this 10th day of August 2020.



                                                ______________________________________
                                                JOE J. VOLPE
                                                UNITED STATES MAGISTRATE JUDGE




                                                 1
